Citation Nr: 0126187	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  97-32 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for multiple tumors, 
including tumors of the larynx or vocal cords ("voice box"), 
testicles, and thyroid, and for bladder or urinary tract 
problems, claimed as secondary to ionizing radiation.

2.  Entitlement to service connection for an eye disorder, to 
include visual problems, and for hearing loss, including as 
secondary to exposure to ionizing radiation or hazardous 
chemicals or materials.

3.  Entitlement to service connection for headaches, 
dizziness, and imbalance, including as secondary to exposure 
to ionizing radiation or hazardous chemicals or materials.

4.  Entitlement to service connection for decreased lung 
capacity, claimed as secondary to asbestos exposure or 
exposure to hazardous chemicals or materials.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from February 1944 to March 
1947.  This case is before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  By a June 1997 rating decision, the RO granted 
service connection for PTSD and assigned a 10 percent 
evaluation for that disability.  The veteran disagreed with 
the evaluation assigned for PTSD in September 1997.  A 
statement of the case (SOC) was issued in October 1997, and 
the veteran timely appealed the initial evaluation for PTSD 
in November 1997.  

A rating decision issued in September 1997 denied service 
connection for thyroid problem, bladder problem, tumors on 
the voice box, and testicular tumors, claimed as a result of 
exposure to ionizing radiation.  The veteran disagreed with 
those determinations, and, after an SOC was issued in 
December 1997, the veteran submitted a timely appeal in March 
1998.  

By a rating decision prepared in July 1998 and issued to the 
veteran in August 1998, the RO denied claims of entitlement 
to service connection for an eye condition, hearing loss, 
headaches, dizziness, and loss of balance, and loss of lung 
capacity, claimed as due to asbestos exposure.  The veteran 
timely disagreed with and appealed those determinations.  

After reviewing the evidence of record, the characterizations 
of the issues in the rating decisions and SOCs, and the 
veteran's statements and his testimony before the Board, the 
Board finds that the issues on appeal are best described as 
set out on the title page of this decision.  

The veteran's testimony and contentions suggest that he has 
attempted to raise a claim for an increased (compensable) 
evaluation for service-connected chronic epididymitis, and 
that he may be attempting to raise a claim of entitlement to 
service connection for a knee disorder.  The agency of 
original jurisdiction has not developed such claims.  The 
contentions regarding the severity of chronic epididymitis 
and the incurrence of a knee disorder are referred to the RO 
for clarification and any necessary action.

The veteran testified in March 2001at a Travel Board hearing 
before the undersigned Board member.  At the hearing, he 
submitted additional medical evidence, including VA 
outpatient records through March 2001.  Some of these 
clinical records have not been reviewed by the RO.  The 
veteran submitted a written waiver of the review of that 
additional evidence, by the agency of local jurisdiction.  
The veteran's waiver is valid, and the Board may review the 
appeal, including the new evidence, on the merits.  38 C.F.R. 
§ 20.1304(c) (2001).

The veteran's claims of entitlement to service connection for 
multiple tumors including of the larynx or vocal cords (voice 
box), testicles, thyroid, and bladder or urinary tract 
problems, claimed as due to radiation exposure, and for an 
eye disorder or visual problems and hearing loss, headaches, 
dizziness, and imbalance, and, decreased lung capacity 
secondary to asbestos exposure or exposure to hazardous 
chemicals or materials, are addressed in the REMAND portion 
of this decision.



FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal for an increased initial evaluation for 
PTSD.

2.  From December 1996 to September 7, 2000, the veteran's 
PTSD was manifested by anxiety, nervousness, depression, 
sleep disturbances, sleeping, intrusive thoughts of 
stressors, some social withdrawal, irritability, decreased 
concentration, hypervigilance, and by Global Assessment of 
Functioning (GAF) scores varying from 55 to 75, but was not 
manifested by circumstantial, circumlocutory, or stereotyped 
speech or other impairment of verbal communication; the 
veteran maintained his marriage of 49 years and contacts with 
his children. 

3.  Since September 7, 2000, the veteran's ability to 
socialize has decreased, sleep disturbances, irritability, 
and rage have increased, and other symptomatology has been 
manifested, and the veteran's GAF scores have decreased, but 
his service-connected PTSD has not been manifested by 
circumstantial, circumlocutory, or stereotyped speech or 
other impairment of verbal communication, and he is able to 
drive an automobile unassisted; his grooming and hygiene are 
adequate, and the veteran has maintained his marriage of 49 
years and contacts with his children.


CONCLUSIONS OF LAW

1.  From December 1996 to September 7, 2000, an initial 
evaluation of 30 percent for service-connected PTSD is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R.§§ 4.1, 4.2, 4.16, 4.130, Diagnostic Code 
9411 (2001).

2.  From September 7, 2000, an initial evaluation of 50 
percent for service-connected PTSD is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R.§§ 4.1, 4.2, 
4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has disputed the initial 10 percent evaluation 
assigned from December 1996 for PTSD, contending that he is 
entitled to a higher evaluation.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
schedular ratings are based on the average impairment of 
earning capacity for the various levels of disability.  
Individual disabilities are evaluated under separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  An initial rating may reflect varying periods 
of symptomatology.  Since the veteran's appeal here involves 
the initial assignment of a disability evaluation, not an 
appeal for an increased evaluation, the evidence during the 
entire period covered by the initial evaluation is for review 
to determine if the veteran's level of disability changed 
during that period.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

On VA examination in March 1997, the veteran reported being 
nervous and anxious.  The examiner noted some mental 
confusion.  The veteran reported sleep disturbances 
manifested by awakening about every two hours.  He reported 
decreased concentration, hypervigilance, and increased 
startle response.  He did not like to be around crowds.  The 
veteran had been married for 49 years.  He had three 
children, one of whom became paraplegic as the result of an 
accident; the veteran reported that care for this son took up 
a great deal of time.  He reported getting up daily at about 
3 or 4 a.m. and being unable to get back to sleep.  The 
veteran was taking daily medication for depression (Zoloft 
100 mg) and also took medication to help him sleep.  He 
denied any inpatient psychiatric treatment.  

The examiner described the veteran's concentration as mildly 
to moderately compromised; his insight was fair, and his 
judgment was grossly intact.  The examiner discussed 
stressors confirmed by service medical records and concluded 
that the veteran had mild PTSD.  The examiner estimated that 
the veteran's current GAF score was 55 to 60.

VA outpatient clinical treatment notes stated in October 1998 
show a GAF of 75.  At the time of VA outpatient treatment in 
September 1999, December 1999, and March 2000, the examiner 
assigned a GAF score of 60.  VA outpatient treatment notes 
dated in February 1999 and April 1999 disclose GAF score of 
65.  Treatment notes dated in September 2000 and December 
2000 disclose GAF scores of 50.  

At the time of outpatient evaluation in March 2001, the 
veteran was introspective, with feelings of helplessness and 
helplessness, and chronic feelings of insecurity and 
inadequacy.  He complained of irritability, intrusive 
thoughts, and nightmares.  He expressed rage against the 
military.  He admitted to suicidal thoughts, but denied 
having any plan for suicide.  There was no evidence of 
delusions or homicidal ideation.  The veteran was alert and 
oriented, and was casually and neatly dressed.  His grooming 
and hygiene were adequate.  His eye contact was poor.  The 
examiner assigned a GAF score of 40.

During his March 2001 hearing before the Board, the veteran 
testified that his PTSD was increasing in severity.  He was 
having increased problems with his "nerves," an increase in 
sleep disturbances and more shakiness.  He estimated that he 
was depressed about "half the time."  He testified that he 
did not go out to eat, to visit with people, or to socialize, 
although his wife did.  

For claims since November 7, 1996, PTSD is evaluated under 38 
C.F.R. § 4.130, Diagnostic Code (DC) 9411.  A 10 percent 
evaluation is warranted where there is occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  DC 9411 provides a 30 
percent evaluation for PTSD causing occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, or recent events).

A 50 percent evaluation is warranted for PTSD causing 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9411.

A 70 percent evaluation is warranted for PTSD causing 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or the inability to establish 
and maintain effective relationships.

1. Initial evaluation in excess of 10 percent prior to 
September 2000

During this period, the veteran's GAFs scores varied from 60 
(September 1999, March 2000) to an estimated 55 to 60 (March 
1997) to 75 (October 1998).  According to the AMERICAN 
PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4TH ED. (DSM-IV), a score of 51-60 indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  DSM-IV.  A GAF 
score of 61 to 70 indicates that the examinee has some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with 
some meaningful interpersonal relationships.  A GAF score of 
75 represents no more than slight impairment in social, 
occupational, or school functioning.  Id.

The evidence shows that veteran worked as a carpenter for 
many years, until he retired due to orthopedic problems.  The 
evidence also reflects that the veteran has been married 
once, and remains married to his spouse of 49 years.  The 
veteran and his wife have three children.  He remains in 
contact with his children, and assists in the care of a son 
who is paraplegic as the result of an accident.  A GAF score 
of 61-70, which, as noted above, is defined as reflecting 
mild symptoms, is consistent with a 10 percent evaluation, 
which is applicable when symptoms are transient or controlled 
by continuous medication.

In this case, however, the veteran's GAF scores have 
generally been just under the range of 61-70, at 55-60.  
Despite use of continuous medications, the evidence reflects 
that he continued to complain of symptoms, particularly sleep 
disturbances.  The examiner who conducted the March 1997 VA 
examination noted mental confusion, reflecting objective 
findings of uncontrolled symptoms of PTSD.  The evidence 
reflects that the veteran, during the period from December 
1996 to September 2000, met most of the criteria for a 30 
percent evaluation.  The veteran's PTSD was manifested the 
majority of the time by anxiety, nervousness, depression, 
sleep disturbances, intrusive thoughts of stressors, some 
social withdrawal, irritability, decreased concentration and 
hypervigilance, although no periods of intermittent ability 
to perform self-care were reported, and no examiner noted 
suspiciousness or panic attacks.  The record includes 
evidence that the veteran's disability was less severe on 
occasion, with a GAF score of 75 assigned at least one time 
in 1998.  However, on balance, the Board finds that the 
evidence fairly reflects that the veteran met most of the 
criteria for or most closely approximated a 30 percent 
evaluation during at least a significant portion of this 
period.

The evidence, however, does not support assignment of an 
evaluation in excess of 30 percent during this period.  There 
is no evidence, for instance, that the veteran had displayed 
circumstantial, circumlocutory, or stereotyped speech.  Nor 
did any examiner note any other impairment of the veteran's 
verbal communication.  There is no evidence that the veteran 
had panic attacks.  The veteran's judgment and insight were 
described as intact, fair, or good, by various examiners, and 
no examiner indicated any specific impairment of judgment or 
insight.  The veteran also maintained a stable relationship 
with his immediate family.  

At least one criterion for the 50 percent evaluation is met, 
since the veteran has disturbance of motivation and mood, 
with mood anxious and depressed or angry.  Although he 
reported some social withdrawal, dislike of crowds, and the 
like, he did not report inability to perform grocery 
shopping, errands, or other objective impairments of the 
ability to establish effective work and social relationships 
which would meet the criteria for an evaluation in excess of 
30 percent.  

In short, pertinent findings for this period, in keeping with 
GAF scores of predominantly 60 and above, are not supportive 
of a 50 percent evaluation for PTSD.  The evidence favorable 
to a finding that the veteran met the criteria for a 50 
percent evaluation during this period is not in equipoise 
with the evidence against such a finding.  Thus, the doctrine 
reasonable doubt is inapplicable and does not provide a basis 
for an initial rating in excess of 30 percent prior to 
September 2000.  38 U.S.C.A. § 5107(b).  

2.  Initial evaluation in excess of 10 percent from September 
7, 2000

The evidence, however, reflects variation in the veteran's 
level of disability during this period.  In particular, the 
veteran's GAF score in September 2000 was 50.  Although his 
GAF score of 60 at the time of an evaluation this next month 
was represented a higher level of functioning, the GAF score 
assigned at the time of evaluation in March 2001 was 40.  

Under DSM-IV, a GAF score of 41 to 50 reflects serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  In this case, the veteran reported suicidal 
thoughts, although he did not have a specific plan.  

The noted changes in the veteran's mood and the changes in 
the assigned GAF scores reflect an increase in the veteran's 
disability due to PTSD, with that increase in disability 
evidenced as of September 7, 2000.  In the Board's judgment, 
applying the pertinent rating criteria, the evidence of 
increased severity warrants an initial evaluation of 50 
percent from September 7, 2000.

The Board finds that the evidence does not warrant an 
evaluation in excess of 50 percent.  The primary changes in 
the veteran's symptoms were thoughts of suicide and increased 
depression, but the veteran maintained his ability to engage 
in self-care, at least most of the time.  The veteran's 
symptoms do not meet the criteria for a 70 percent evaluation 
after September 7, 2000.  Those criteria (70 percent 
evaluation) require deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or the inability to establish and maintain 
effective relationships.

The veteran's grooming and hygiene remained adequate.  
Although the evidence shows that the veteran's mood was 
altered, the evidence does not reflect that this alteration 
prevented him from acting independently.  For example, the 
report of March 2001 outpatient evaluation clearly reflects 
that the veteran adapted sufficiently to drive to the 
appointment unassisted.  

The veteran was hospitalized for non-psychiatric reasons in 
January 2001.  The reports of that VA hospitalization are 
associated with the record and do not reflect that the 
veteran's PTSD required treatment other than continuous 
medications during that hospitalization.  PTSD was not listed 
among the admitting diagnoses.  The reports of that 
hospitalization, as well as the veteran's testimony at the 
March 2001 Board hearing, reflect that he remains able to 
communicate verbally, without medical evidence of 
circumstantial, circumlocutory, or stereotyped speech.  

The records of the veteran's January 2001 VA hospitalization 
also disclose that the he was able to interact with others as 
required to obtain and participate in his health care.  Thus, 
the evidence establishes that the veteran is not unable to 
establish and maintain effective relationships, so as to met 
one of the criteria for a 70 percent evaluation.  

The reports of the VA hospitalization reflect that the 
veteran continued to report that he had thoughts about 
suicide, and he was advised to continue taking his medication 
for PTSD.  Thus, the evidence establishes that the veteran 
meets at least two criteria for a 70 percent evaluation.  
However, on balance, the Board finds that the veteran's 
ability to function independently, including going to medical 
appointments, his ability to communicate, his ability to 
participate in his health care, and the continuation of his 
relationships with his wife and children, with the reported 
GAF scores of 50 or above, despite a 40 in March 2001, are in 
keeping with a 70 percent evaluation.  

The Board further notes that the veteran does not meet the 
rating criteria for a 100 percent evaluation for PTSD in the 
absence of medical evidence of gross impairment of thought 
processes, persistent delusions or hallucinations, 
disorientation, or persistent danger of hurting himself or 
others is established by the evidence.  The evidence 
favorable to a finding that the veteran met the criteria for 
a 70 percent evaluation during this period is not in 
equipoise with the evidence against such a finding, and the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant an evaluation in excess 
of 50 percent from September 7, 2000. 

As an final matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal, with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist, and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
is applicable to all claims filed on or after the date of 
enactment or filed before the date of enactment and not yet 
final as of that date.  VCAA, Pub. L. No. 106-475, § 7(b), 
114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA 
issued regulations to implement the VCAA in August 2001.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii) (none of which is applicable to the 
present appeal), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, generally where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise will be satisfied.

The Board is satisfied that all provisions of the VCAA have 
been met with respect to the evaluation of his PTSD.  He was 
afforded VA examinations and provided testimony at a hearing 
before the Board. He submitted clinical evidence current as 
of the time of the Board hearing.  The veteran has not 
identified any additional evidence which would reflect an 
increased severity of his PTSD at any time during the 
pendency of this appeal.  This decision is partially 
favorable to the veteran, in that that Board has awarded him 
an increased initial in excess of 10 percent, but has not 
awarded the maximum schedular evaluation available for PTSD.  
In view of the multiple VA examinations and numerous VA 
outpatient clinical records, and the absence of 
identification of any other relevant records, the Board finds 
that the duty to assist the veteran, including the duty to 
notify the veteran of the evidence required to substantiate 
his claim, and the duty to assist in developing the evidence, 
have been met.  38 U.S.C. § 5103A (West Supp. 2001); see also 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).


ORDER

A 30 percent initial evaluation from December 1996 to 
September 7, 2000, is granted, subject to laws and 
regulations governing effective dates of monetary awards.

A 50 percent initial evaluation from September 7, 2000, is 
granted, subject to laws and regulations governing effective 
dates of monetary awards.


REMAND

As discussed in connection with the PTSD evaluation, the VCAA 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In this case, some of the claims addressed 
in this REMAND were, in essence, denied on the basis that the 
claims were not well-grounded.  Other claims were addressed 
on the merits, but, without the guidance of the VCAA, VA 
examinations were not provided or medical opinions which were 
requested by the veteran were not obtained.  

For example, as to the veteran's claim of entitlement to 
service connection for hearing loss, the examiner who 
conducted and audiology examination in April 1998 concluded 
that the veteran's hearing loss was due to "a combination of 
noise exposure, aging and possible genetic factors."  
However, the examiner did not differentiate between service-
related noise exposure and any post-service noise exposure.  
Therefore, further medical opinion addressing this factor 
appears to be warranted.  

Other claims were evaluated on the basis of the veteran's 
contention that the disorders were the result of exposure to 
radiation or to hazardous chemicals or materials.  However, 
these claims were not evaluated to determine whether direct 
service connection may be granted, including an attempt to 
determine, if possible, what exposures of the veteran to 
hazardous materials or chemical, ionizing radiation, or 
asbestos, can be verified.  Additionally, it should be 
determined whether the veteran was in combat, for purposes of 
38 U.S.C.A. § 1154, and, if so, what exposures may be 
confirmed based on the veteran's statements.  In addition, 
the veteran is entitled to VA examination as to each claimed 
disorder, to determine whether the claimed disorder is 
present, and, if so, to determine the etiology of that 
disorder.

The RO determined that the veteran's claim for service 
connection for an eye condition was not well-grounded because 
the veteran's vision was 20/20 in each eye upon separation.  
VA outpatient notes dated in February 2000 reflect an 
assessment that veteran has iris heterochromia.  This note 
suggests an assessment that it was plausible that iris 
heterochromia was the result of iridocyclitis acquired during 
service, but does not indicate whether the veteran currently 
has any other eye disorders incurred in service or secondary 
to heterochromia or iridocyclitis.  It is unclear whether the 
veteran considered heterochromia a disability or whether he 
wished to pursue service connection for that disorder.  

During his March 2001 hearing before the Board, the veteran 
testified that he was exposed to radiation and to hazardous 
chemicals in service.  He further testified as to his belief 
that these exposures caused him to have tumors of the voice 
box.  He testified, for example, that the smokestack of the 
ship he was stationed on was vented down onto the deck of the 
ship, exposing him to smoke and chemicals, which and caused 
him to cough up blood at that time.  

Further development as this contention appears to be 
warranted under VCAA.  The service department should be 
contacted and asked to search for records pertaining to the 
duties and operations of the veteran's unit(s) for the period 
of the veteran's service, and should be asked to determine 
what potentially hazardous materials an individual with the 
veteran's military occupational specialty (MOS) in his unit 
would have be expected to handle.  In addition, such 
information may be pursued through the U.S. Armed Service 
Center for Research of Unit Records (USASCRUR), or any other 
resource suggested by the service department as maintaining 
records pertaining to use of hazardous or toxic chemicals or 
materials. 

The veteran contends that he was treated for 
glomerulonephritis in service, and has since been treated for 
glomerulonephritis.  Medical evidence as to the continuity of 
that disorder and opinion as to whether the veteran has a 
current urinary tract disorder which was incurred or 
manifested in service should be obtained.

Given the enactment of the VCAA during the pendency of this 
appeal, which occurred after the directions in the Board's 
September 1990 remand were formulated, the appellant is 
entitled to medical review of the evidence, after all 
available evidence has been obtained.  Under the VCAA, an 
examination or opinion is necessary to make a decision on a 
claim if the evidence of record, including statements of the 
claimant, (i) contains competent evidence of current 
disability or persistent or recurring symptoms of disability; 
and (ii) indicates that disability or symptoms may be 
associated with active service; but (iii) does not contain 
sufficient medical evidence for a decision on the claim. 
38 U.S.C. § 5103A (West Supp. 2001).  It appears that the 
veteran is entitled to additional medical assistance in 
developing his claim.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  With the assistance of the veteran 
and his representative, the RO should 
obtain the veteran's records of VA 
clinical treatment and any pertinent 
private medical records from March 2001 
to the present. If any identified records 
cannot be obtained or are unavailable, it 
should be so stated for the record, and 
the RO should inform the veteran and his 
representative of all results of requests 
for records.

2.  The RO should afford the veteran the 
opportunity to identify or submit any 
clinical records or other alternative 
records which might substantiate any 
claim on appeal, including, but not 
limited to, clinical records related to 
employment, education, or insurance 
examinations, and more complete records 
of the veteran's treatment for 
amyotrophic lateral sclerosis. 

3.  The RO should send copies of the 
veteran's DD 214 and his personnel file, 
together with a brief summary of his 
contentions that he handled or was 
exposed to hazardous materials, toxic 
chemicals, and asbestos, to the USASCRU 
(or any other appropriate sources) in 
order to confirm what 
materials/chemicals/exposures, if any, 
might have been documented for service 
such as the veteran performed, including 
from possible exposure venting from the 
ship's smokestack. 

4.  The veteran should be advised of 
alternative records he may submit to 
establish his exposure to asbestos, 
hazardous materials or specific 
chemicals, asbestos, or ionizing 
radiation in service, such as, but not 
limited to insurance reports, pharmacy 
records, photographs, statements of 
fellow servicemembers or individuals in 
the veteran's unit, on his ship, or with 
the veteran's MOS. 

5.  The RO should summarize the veteran's 
verified exposure, if any, to ionizing 
radiation in the record for the examiner.  
The veteran should be afforded a VA 
examination of the larynx, vocal cords, 
thyroid and testicles to determine 
whether any disability related to a tumor 
is present.  If so, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
likelihood or greater) that is tumor-
related disability of the larynx or vocal 
cords, testicles, or thyroid is related 
to the veteran's active service or any 
incident thereof, including exposure to 
ionizing radiation.  All pertinent 
clinical findings and the rationale for 
all opinions expressed should be 
reported.

6.  If the RO determines that there is 
any verification that the veteran was 
exposed to asbestos, including on the 
basis of assignment on board a ship, the 
veteran should be afforded VA examination 
of the lungs to determine whether the 
veteran currently has a decreased lung 
capacity.  If decreased lung capacity is 
confirmed, the examiner should be asked 
to provide an opinion as to whether it is 
at least as likely as not (50 percent 
likelihood or greater) that the veteran 
has a current decrease in lung capacity 
or other lung defect is related to 
service, to include verified exposure to 
asbestos.  

7.  The veteran should be afforded a VA 
examination to determine the diagnosis 
and etiology of headaches, dizziness, and 
imbalance.  The record for the examiner 
should include the evidence of any 
confirmed exposure to ionizing radiation 
or to hazardous chemicals or materials.  
All necessary test should be conducted.  
The claims folder should be made 
available to the examiner for review.  If 
a current disability from headaches, 
dizziness, or imbalance is found, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent likelihood or greater) that 
disability from headaches, dizziness, or 
imbalance is related to service or any 
incident thereof, to include verified 
exposure to ionizing radiation or 
chemicals or asbestos.  

8.  The veteran should be afforded VA 
examination of the urinary tract, 
including the bladder. All necessary test 
should be conducted.  The claims folder 
should be made available to the examiner 
for review.  If any disorder of the 
urinary tract or bladder is found, the 
examiner should be asked to provide an 
opinion as to whether it is at least as 
likely as not (50 percent likelihood or 
greater) any current urinary tract 
disorder, to include a kidney or bladder 
disorder, is related to the veteran's 
period of service, to include verified 
exposure to ionizing radiation, chemicals 
or asbestos.  

9.  The veteran should also be afforded 
VA eye examination to determine whether 
the veteran has any current eye disorder 
resulting in disability which is related 
to his active service.  The claims file 
should be made available to the examiner 
for review in conjunction with the 
examination.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.  In light of the evidence of 
record, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not that the veteran 
any current eye disability which was 
incurred in or is related to the 
veteran's period of active service.  

10.  Thereafter, the RO should 
readjudicate the claims on appeal, 
considering all applicable laws and 
regulations, including 38 U.S.C.A. 
§ 1154, and considering each claim under 
all applicable theories of service 
connection, including direct and 
secondary service connection.  The 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC) and the applicable period of 
time for response before the case is 
returned to the Board, if in order. 

This claim must be afforded expeditious treatment by the RO.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.   Kutscherousky v. West, 12 Vet. App. 
369 (1999). 



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 


